DETAILED ACTION
Acknowledgements
In the reply filed September 22, 2020, the applicant amended claims 2, 4, and 5. 
Currently claims 1-10 are under examination.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cichorek (U.S. Pub. No. 2012/0119485).
Regarding Claim 1, Cichorek discloses a gland comprising: 
An annular ring (4), the annular ring (4) defining a gland bore (passageway through 25 parallel to 33), the gland bore (passageway through 25 parallel to 33) defining a gland axis (33) extending through the annular ring (4); and 
A joint restraint assembly, the joint restraint assembly comprising: 
A restraint base (23), the restraint base (23) attached to the annular ring (4), the restraint base (23) defining a restraint pocket (between 27 and 30); 
A gripper (7), the gripper (7) disposed within the restraint pocket (between 27 and 30) and configured to rotate in the restraint pocket (between 27 and 30); 
A spring (2) biasing the gripper (7) to rotate inwards towards the gland axis (33); and 
A cover (42, 22) contacting at least a portion of the restraint base (23).
Regarding Claim 2, Cichorek discloses the gland of claim 1, wherein the gland is arrangeable in a position, the position being one of a prepared position (Figure 7), wherein the gripper (7) is mechanically restricted from rotation, and an engagement position (Figure 6), wherein the gripper (7) is unrestricted from rotation and the gripper is in position to engage.
Regarding Claim 3, Cichorek discloses the gland of claim 2, wherein: 
The cover (42, 22) comprises a cover engagement wall (22), the cover engagement wall (22) comprises a tab stop (24), and the restraint base (23) defines a tab stop locator (25).
Regarding Claim 5, Cichorek discloses the gland of claim 2, wherein the cover comprises a stop leg (35) configurable to contact the gripper (7) and to prevent rotation of the gripper in the prepared position (Figure 7).
Regarding Claim 6, Cichorek discloses the gland of claim 1, wherein the cover (42, 22) further comprises an impact arm (27).
Regarding Claim 7, Cichorek discloses the gland of claim 1, wherein: the gripper (7) defines an engagement end (9) and a lever end (10); 
The engagement end (9) is disposed opposite from the lever end (10); and 
The engagement end (9) extends inwards from the gland bore (passageway through 25 parallel to 33).
Regarding Claim 9, Cichorek discloses the gland of claim 7, wherein the lever end (10) is disposed at an angle with respect to the engagement end (9).
Regarding Claim 10, Cichorek discloses the gland of claim 1, wherein: the joint restraint assembly is a first joint restraint assembly; the gland further comprises a second joint restraint assembly disposed on the annular ring (4); and 
The first joint restraint assembly is disposed on the annular ring (4) opposite from the second joint restraint assembly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cichorek alone.
Regarding Claim 8, Cichorek discloses the gland of claim 7, but does not disclose wherein: 
The engagement end (9) comprises a plurality of gripping protuberances; and 
The gripping protuberances are configured to engage a pipe length (39) inserted through the gland bore (passageway through 25 parallel to 33).
It would have been obvious however to one of ordinary skill in the art at the time the invention was made to have multiple gripping protuberances on each engagement end, since it has been held that mere duplication of the essential working parts of a device involves only routine skilled the art.

Response to Arguments
Applicant's arguments filed February 24, 2020 have been fully considered but they are not persuasive. 
Regarding claim 1, the applicant argues the limitation of “a spring biasing the gripper to rotate inward toward the gland axis” is not met by Cichorek due to the fact that the biasing function cited only occurs in response to motion outside of the claimed system, specifically that a user operates the device of Cichorek, and that since the applicant has specifically claimed “a spring biasing the gripper to rotate toward the gland axis” and has not claimed this element as an effect of outside motion, and that in all states and positioned claimed, the spring biases the gripper to rotate inwards. 

The applicant also argues that element 7 is not rotating in Cichorek since element 7 moves as the result of bending and not rotating. 
The examiner respectfully submits that element 7, located at the end of element 2, cited as the spring, rotates about a pivot point as a result of the bending of said spring, and therefore meets the limitations imposed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954.  The examiner can normally be reached on Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679